DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 and 01/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/09/2020 these drawing are acceptable by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of US Patent 10,571,578 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21 and 30 limitation are found in claims 1 and 10 of US Patent 10,571,578 B2 with obvious wording variation such as they both sets of claims are drawn to determining a position of one or more mobile stations using a plurality of base stations .
16/738,079
10,571,578
21, 30 and 39. (New) A method for determining a position of one or more mobile stations using a plurality of base stations, the method comprising:

receiving, by one or more processors, a fixed position and a pseudo position of at least one base station of the plurality of base stations, wherein the pseudo position is based on a synchronization error between a clock signal of the at least one base station and a clock signal of a global navigation satellite system (GNSS) satellite;







generating, by the one or more processors, a coordinate-correction matrix in response to the fixed position 
broadcasting, by the one or more processors, the fixed position and an error in the clock signal of the base station including the coordinate-correction matrix to a mobile station to determine a position of the mobile station, wherein the error in the clock signal is based on the fixed position and the pseudo position of the at least one base station.



It is important to note that claimed features recited in claims 1 and 10 of U.S. Patent No. 10,571,578 are more specific than claimed features recited in claims 21 and 30 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,571,578.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2016/0259061 A1) in view of Schipper et al. (US 5,825,328).
 	Regarding claims 21 and 30. (New) Carter teaches method for determining a position of one or more mobile stations using a plurality of base stations, the method comprising:
 	receiving, by one or more processors, a fixed position (Paragraph [0007], [0029] teach mobile communicated with fix base station) and a pseudo position of at least one base station of the plurality of base stations (Paragraph [0008], [0039] teach pseudo position), wherein the pseudo position is based on a synchronization error between a clock signal of the at least one base station and a clock signal of a global navigation satellite system (GNSS) satellite (Paragraphs [0022-0023], [0032-0033], [0076], [0083-0084], [0128] teach synchronization error between a clock signal of the at least one base station and a clock signal of GNSS).
 	Carter is silent on
 	generating, by the one or more processors, a coordinate-correction matrix in response to the fixed position and the pseudo position of the at least one base station; and

	In an analogous art, Schipper teaches
 	generating, by the one or more processors, a coordinate-correction matrix in response to the fixed position and the pseudo position of the at least one base station (Col.3, lines 21-57 teach coordinate-correction matrix in location fix coordinate); and
broadcasting, by the one or more processors (Col.5, lines 42-45, Col.9, lines 6-15 teach broadcasting), the fixed position and an error in the clock signal of the base station including the coordinate-correction matrix to a mobile station to determine a position of the mobile station, wherein the error in the clock signal is based on the fixed position and the pseudo position of the at least one base station (Col.3, lines 21-57, Col.4, lines 48-67 teach an error in the clock signal of the base station including the coordinate-correction matrix to a mobile station to determine a position of the mobile station).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Carter with Schipper’s system such that receiving, by one or more processors, a fixed position and a pseudo position of at least one base station of the plurality of base stations, wherein the pseudo position is based on a synchronization error between a clock signal of the at least one base station and a clock signal of a global navigation satellite system (GNSS) satellite, 

 	Regarding claims 22 and 31. (New) Carter and Schipper teach the method of claim 21, Carter teaches further including:
 	Determining, by the one or more processors, a position different between the fixed position and the pseudo position of the base station; and determining, by the one or more processors, the error in the clock signal in response to the position difference (Paragraphs [0007-0008], [0023], [0037]).

 	Regarding claims 23.  (New) Carter and Schipper teach the method of claim 21, Carter teaches further including:
 	receiving, by the one or more processors, the position of the mobile station from the mobile station, the position of the mobile station determined based the fixed position of the at least one base station and the error in the clock signal (Paragraphs [0007], [0023]).

 	Regarding claims 24 and 33. (New) Carter and Schipper teach the method of claim 21, Carter teaches wherein the mobile station is a GNSS-enabled mobile station (Paragraph [0006], [0032]).



 	broadcasting, by the one or more processors (Paragraph [0033], [0056]), a time stamp and the fixed position of the at least one base station to a non-GNSS-enabled mobile station to determine a position of the non-GNSS-enabled mobile station (Paragraphs [0037], [0039], [0059-0060], [0111]).

 	Regarding claims 26 and 35. (New) Carter and Schipper teach the method of claim 25, Carter teaches further including:
 	synchronizing, by the one or more processors, a clock signal of the non-GNSS-enabled mobile station with a clock signal of the at least one base station (Paragraph [0023], [0032], [0075-0076]); and
 	receiving, by the one or more processors, the position of the non-GNSS-enabled mobile station, the position of the non-GNSS-enabled mobile station determined based on the time stamp, the fixed position of the at least one base station, and the synchronized clock signal of the non-GNSS-enabled mobile station (Paragraphs [0033], [0037], [0039], [0059-0060], [0110-0111], [0153]).

 	Regarding claims 27, 36 and 40. (New) Carter and Schipper teach the method of claim 25, Carter teaches further including:
 	generating, by the one or more processors, a non-GNSS-position coordinate-correction matrix based on wind speed and Earth movement (Paragraphs [0059-0060]; and


 	Regarding claims 28 and 37. (New) Carter and Schipper teach the method of claim 27, Carter teaches further including:
 	receiving, by the one or more processors, the position of the non-GNSS-enabled mobile station, the position of the non-GNSS-enabled mobile station determined based on the time stamp, the fixed position of the at least one base station, and the non-GNSS-position coordinate-correction matrix (Paragraphs [0111], [0153]).

 	Regarding claims 29 and 38. (New) Carter and Schipper teach the method of claim 25, Carter teaches wherein the at least one base station includes three or more base stations (Paragraph [0050]), fig.1 Illustrate and described).

 	Regarding claims 39.  (New) Carter teaches a method for determining a position of one or more mobile stations using a plurality of base stations, the method comprising:
 	receiving, by one or more processors, a fixed position (Paragraph [0007], [0029] teach mobile communicated with fix base station) and a pseudo position of at least one base station of the plurality of base stations (Paragraph [0008], [0039] teach pseudo position), wherein the pseudo position is based on a synchronization error between a clock signal of the at least one base station and a clock signal of a global navigation 
 	receiving, by the one or more processors, the position of the GNSS-enabled mobile station from the GNSS-enabled mobile station, the position of the GNSS-enabled mobile station determined based the fixed position of the at least one base station and the error in the clock signal (Paragraphs [0111], [0153]);
 	synchronizing, by the one or more processors, a clock signal of a non-GNSS-enabled mobile station with a clock signal of the at least one base station (Paragraphs [0032], [0075-0076]);
 	broadcasting, by the one or more processors, a time stamp and the fixed position of the at least one base station to the non-GNSS-enabled mobile station to determine a position of the non-GNSS-enabled mobile station (Paragraphs [0059-0060], [0111], [0153]); and
 	receiving, by the one or more processors, the position of the non-GNSS-enabled mobile station, the position of the non-GNSS-enabled mobile station determined based on the time stamp, the fixed position of the at least one base station, and the synchronized clock signal of the non-GNSS-enabled mobile station (Paragraphs [0033], [0037], [0039], [0059-0060], [0110-0111], [0153]).
 	Carter is silent on
 	generating, by the one or more processors, a coordinate-correction matrix in response to the fixed position and the pseudo position of the at least one base station;

 	In an analogous art, Schipper teaches
 	generating, by the one or more processors, a coordinate-correction matrix in response to the fixed position and the pseudo position of the at least one base station (Col.3, lines 21-57 teach coordinate-correction matrix in location fix coordinate); and
broadcasting, by the one or more processors (Col.5, lines 42-45, Col.9, lines 6-15 teach broadcasting), the fixed position and an error in the clock signal of the base station including the coordinate-correction matrix to a mobile station to determine a position of the mobile station, wherein the error in the clock signal is based on the fixed position and the pseudo position of the at least one base station (Col.3, lines 21-57, Col.4, lines 48-67 teach an error in the clock signal of the base station including the coordinate-correction matrix to a mobile station to determine a position of the mobile station).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Carter with Schipper’s system such that receiving, by one or more processors, a fixed position and a pseudo position of at least one base station of the plurality of base stations, wherein the pseudo position is based on a synchronization error between a clock signal of the at least one base station and a clock signal of a global navigation satellite system (GNSS) satellite, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIET M DOAN/Primary Examiner, Art Unit 2641